 

Exhibit 10.2

 



ENLINK MIDSTREAM OPERATING, LP
[AMENDED AND RESTATED] CHANGE IN CONTROL AGREEMENT

 

THIS [AMENDED AND RESTATED] CHANGE IN CONTROL AGREEMENT (this “Agreement”) dated
as of __________, 20__ (the “Effective Date”) is made by and between EnLink
Midstream Operating, LP, a Delaware limited partnership (the “Company”) and
_________________________, an individual (“Individual”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and Individual desire to [amend and restate that certain
Change in Control Agreement dated as of [               ] (the “Original
Agreement”)]/[enter into a Change in Control arrangement] on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, Individual and the Company hereby agree as
follows:

 

ARTICLE I
Definitions

 

1.1              Definitions. For purposes of this Agreement, except as
otherwise expressly provided herein or unless the context otherwise requires,
the following terms shall have the following respective meanings:

 

“Accounting Firm” shall have the meaning set forth in Section 2.4(b).

 

“Agreement” shall have the meaning set forth in the preamble hereto.

 

“Board” means the Board of Directors of ENLC Manager (or such other managing
member of ENLC or such other applicable governing body of ENLC).

 

“Cause” means any one or more of the following: (i) a material violation by
Individual of the Company’s Code of Business Conduct and Ethics or any trading
or other policy applicable to employees of the Company (which may include, but
is not limited to, matters specifically mentioned below in the definition of
Cause); (ii) willful engagement in serious or material misconduct or illegal
conduct by Individual; (iii) a failure by Individual to perform the duties
assigned to him or her that continues following notice from the Company to
Individual of such failure; (iv) Individual is formally charged, indicted or
convicted of a felony or a misdemeanor involving moral turpitude; (v) Individual
has engaged in acts or omissions constituting dishonesty, breach of fiduciary
obligation, gross misconduct, gross negligence, intentional wrongdoing, or
misfeasance; (vi) Individual has failed to comply with any valid, legal, and
material directive of the Company or the Board; (vii) Individual has engaged in
embezzlement, misappropriation, or fraud, whether or not related to Individual’s
employment with the Company; (viii) a material breach by Individual of any
material obligation under this Agreement or any other written agreement between
Individual and the Company Group; or (ix) Individual has acted intentionally or
in bad faith in a manner that results or could be reasonably expected to result
in a material detriment to the assets, business, prospects or reputation of any
member of the Company Group. Any act, or failure to act, based upon the express
or implied authority given pursuant to a resolution duly adopted by the Board or
upon the advice of counsel for the Company shall be conclusively presumed to be
done, or omitted to be done, by Individual in good faith and in the best
interests of the Company Group. Individual will be considered to have been
terminated for Cause if the Company determines in its sole good faith judgment
that he or she engaged in an act prior to termination that constituted Cause,
regardless of whether Individual terminated employment voluntarily or is
terminated involuntarily, and regardless of whether Individual’s termination
initially was considered to have been without Cause. The Company may place
Individual on paid leave while it is determining whether there is a basis to
terminate Individual’s employment for Cause, it being understood that, any such
action by the Company will not constitute Good Reason.

 



 

 

 

“Change in Control” means the occurrence of any one or more of the following on
or after the Effective Date: (i) the consummation of any transaction (including
a merger or consolidation), the result of which is that any Person (other than
GIP) becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of fifty percent (50%) or more of the Voting Stock
of ENLC or ENLC Manager, measured by voting power rather than number of shares,
units, or the like; (ii) the sale, transfer, or other disposition of all or
substantially all of the assets of ENLC and its Subsidiaries on an aggregate
basis to any Person (other than one or more members of the Company Group); or
(iii) the adoption of a plan relating to the liquidation or dissolution of ENLC.
Notwithstanding the foregoing, to the extent any amounts hereunder are subject
to Section 409A of the Code and such amounts are payable upon the occurrence of
a Change in Control following a Qualifying Termination, no such payments shall
be made unless such Change in Control qualifies as a “change in control event”
within the meaning of Treas. Reg. Section 1.409A-3(i)(5).

 

“Change in Control Benefit” means, as of the date of a Qualifying Termination, a
one-time lump sum payment equal to: (i) [one] 1 (1) times the sum of
(A) Individual’s then current base annual salary and (B) the Target Bonus for
the year that includes the effective date of termination; plus (ii) an amount
equal to the cost to Individual under COBRA to extend his or her then-current
medical insurance benefits (i.e., the health, dental and/or vision benefits as
elected by Individual under the Company’s health plan as of the time of such
termination) for eighteen (18) months following the effective date of
termination.

 

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute or statutes.

 

“Committee” means the Governance and Compensation Committee of the Board.

 

“Company” shall have the meaning set forth in the preamble hereto.

 



 

 

1 Executive Chairman and CEO = 3 times; EVPs = 2 times; SVP = 1 times

 



2

 

 



“Company Group” means the Company, ENLC, ENLK MLP, ENLK GP, ENLC Manager and
each of their respective direct or indirect Subsidiaries.

 

“Confidential Information” shall have the meaning set forth in Section 3.1.

 

“Disability” means a physical or mental condition of Individual that, (i) in the
good faith judgment of the Company, (A) prevents Individual from being able to
perform the responsibilities of his or her position with the Company Group,
(B) has continued for a period of at least one hundred eighty (180) days
(whether consecutive or non-consecutive) during any twelve (12) month period,
and (C) is expected to continue, or (ii) qualifies Individual to receive
benefits under the Company’s long-term disability plan.

 

“Effective Date” shall have the meaning set forth in the preamble hereto.

 

“ENLC” means EnLink Midstream, LLC, a Delaware limited liability company.

 

“ENLC Manager” means EnLink Midstream Manager, LLC, a Delaware limited liability
company.

 

“ENLK GP” means EnLink Midstream GP, LLC, a Delaware limited liability company.

 

“ENLK MLP” means EnLink Midstream Partners, LP, a Delaware limited partnership.

 

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

 

“GIP” means Global Infrastructure Partners III-A/B, L.P., Global Infrastructure
Partners III-C Intermediate, L.P., Global Infrastructure Partners III-C2
Intermediate, L.P., Global Infrastructure Partners II-C Stetson AIV, L.P. and
each of their affiliates, and any funds, partnerships or other investment
vehicles managed by Global Infrastructure Management, LLC or their affiliates
(including in each case, any portfolio companies of such entities).

 

“Good Reason” means any one or more of the following without Individual’s
consent: (i) a material reduction in Individual’s base annual salary; (ii) a
material adverse change in Individual’s authority, duties or responsibilities
(other than temporarily while Individual is physically or mentally incapacitated
or as required by applicable law); (iii) a material breach by the Company of any
material provision of this Agreement (or by a member of the Company Group of any
material provision or any other written agreement between Individual and the
Company Group member regarding his or her services thereto); or (iv) the Company
requires that Individual move his or her principal place of employment to a
location that is thirty (30) or more miles from his or her current principal
place of employment and the new location is farther from his or her primary
residence.  Individual may not terminate his or her employment for “Good Reason”
unless (A) Individual gives the Company written notice of the event within
thirty (30) days of the occurrence of the event, (B) the Company fails to remedy
the event within thirty (30) days following its receipt of the notice, and
(C) Individual terminates his or her employment with the Company within sixty
(60) days following the Company’s receipt of written notice. A non-renewal of
this Agreement shall not alone constitute Good Reason.

 

“Individual” shall have the meaning set forth in the preamble hereto.

 



3

 

 

“Majority of Voting Power” means the eligibility of one or more directors of the
Board to cast a number of votes equal to, or in excess of, a majority of the
total number of votes eligible to be cast by all of the directors of the Board
then in office.

 

“Other Arrangement” shall have the meaning set forth in Section 5.3.

 

“Person” means any individual, partnership, joint venture, limited liability
company, corporation, trust, unincorporated organization or any other entity.

 

“Protection Period” means the period beginning one hundred twenty (120) days
prior to, and ending twenty-four (24) months following, the date on which a
Change in Control takes place.

 

“Qualifying Termination” means the termination of Individual’s employment during
a Protection Period (i) by the Company for a reason other than Cause,
Disability, or death, or (ii) by Individual for Good Reason.  The transfer of
Individual from the Company to another member of the Company Group shall not
constitute a termination of employment.

 

“Renewal Date” shall have the meaning set forth in Section 5.1.

 

“Severance Agreement” shall have the meaning set forth in Section 2.3.

 

“Severance Plan” shall have the meaning set forth in Section 2.3.

 

“Subsidiary” means (i) in the case of a corporation, any corporation of which an
applicable Person directly or indirectly owns shares representing more than
fifty percent (50%) of the combined voting power of the shares of all classes or
series of capital stock of such corporation which have the right to vote
generally on matters submitted to a vote of the stockholders of such corporation
and (ii) in the case of a partnership, limited liability company, or other
business entity not organized as a corporation, any such business entity of
which an applicable Person (A) directly or indirectly owns more than fifty
percent (50%) of the voting, capital or profits interests (whether in the form
of partnership interests, membership interests, or otherwise) or (B) has the
power to elect or direct the election of directors with a majority of the voting
power of the board of directors (or other governing body) of such partnership,
limited liability company, or other business entity or the sole member or
managing member of such partnership, limited liability company, or other
business entity, as applicable.

 

“Target Bonus” means the amount of bonus that would be payable to Individual for
the year in question if paid at one-hundred percent (100%) of Individual’s
assigned bonus target percentage for such year as determined annually by the
Committee or the Board, as applicable.

 

“Total Payment” shall have the meaning set forth in Section 2.4(a).

 

“Voting Stock” of any specified Person as of any date means the capital stock
(or comparable equity securities) of such Person that is at the time entitled
(without regard to the occurrence of any contingency) to vote in the election of
the Board of Directors (or comparable governing body) of such Person.

 



4

 

 

ARTICLE II
Change in Control Payments

 

2.1              Change in Control Benefit; Release.

 

(a)               If Individual has a Qualifying Termination and Individual
satisfies the conditions to the payment of a Change in Control Benefit as
described below, the Company shall pay the Change in Control Benefit to
Individual.

 

(b)               Any amounts payable under Section 2.1(a) shall be paid to
Individual on the sixtieth (60th) day after the date Individual’s Qualifying
Termination becomes effective for purposes of this Agreement; provided, however,
that as a condition to receiving any such payment or payments, Individual (or
Individual’s estate, as applicable) will be required to do both of the
following: (i) execute and not revoke a general release of claims against the
Company Group, with such general release becoming effective (and any applicable
revocation period having lapsed) on or before the sixtieth (60th) day after the
date Individual’s Qualifying Termination becomes effective for purposes of this
Agreement, and (ii) execute a certification of compliance with his or her
obligations to return Confidential Information.

 

2.2              Additional Benefits.

 

(a)               In the event of a Qualifying Termination, the Change in
Control Benefit will be paid in addition to any accrued and unpaid compensation
due to Individual as of his or her termination date, which may include (i) any
unpaid bonus for any calendar year ending before Individual’s termination date
that is actually earned by Individual (without regard to any requirement that
Individual must remain employed by Company on the date such bonus is paid), and
calculated in accordance with the terms of the applicable bonus arrangement that
is in effect with respect to Individual during that year, (ii) accrued base
salary and (iii) such other fringe benefits (other than any bonus, severance pay
benefit, or medical insurance benefit) normally provided to similarly situated
employees of the Company that shall have been earned up to the date of
termination, including pay for accrued and unused paid-time-off (in accordance
with the benefit policies then in effect).

 

(b)               Individual shall also be entitled to a prorated amount of the
bonus (to the date of such Individual’s Qualifying Termination) for the calendar
year in which Individual’s Qualifying Termination occurs to the extent such
bonus would have otherwise been earned by Individual (had his or her employment
not terminated due to a Qualifying Termination) in accordance with the terms of
the applicable bonus arrangement that is in effect with respect to Individual
during that year.  Such prorated bonus shall not be made unless and until
Individual has, as of such date, satisfied the conditions described in Section
2.1(b) above and shall be payable on the later of (i) the date that the bonus
would have been paid under such applicable bonus arrangement (had Individual’s
employment not terminated due to a Qualifying Termination), or (ii) the date on
which Individual has satisfied the conditions described in Section 2.1(b) above.

 

(c)               For a period of twelve (12) months following Individual’s
Qualifying Termination, or if Individual has not satisfied the conditions
described in Section 2.1(b) above, for a period of sixty (60) days after the
date of Individual’s termination, the Company shall, at its sole expense,
provide Individual with outplacement services, the scope and provider of which
shall be selected by Individual in his or her discretion; provided, however,
that (i) any expense for such outplacement services shall be paid or reimbursed
by the Company as soon as practicable after such expense is incurred, but in no
event later than (A) thirty (30) days after such expense is incurred if incurred
directly by the Company, or (B) thirty (30) days after such expense is submitted
by Individual to Company for reimbursement, and (ii) the total amount of the
expenses paid or reimbursed by the Company pursuant to this Section 2.2(c) shall
not exceed $50,000.

 



5

 

 

(d)               To the extent Individual is eligible to earn a Target Bonus,
Individual’s assigned bonus target percentage shall not be materially reduced
during any time (i) that Individual is employed during a Protection Period by a
member of the Company Group or (ii) following Individual’s termination or
separation for any reason that occurs within a Protection Period other than his
or her involuntary termination for Cause or voluntary termination without Good
Reason.

 

2.3              Non-duplication. The amount payable to Individual under
Sections 2.1 and 2.2 is in lieu of, and not in addition to, any severance
payment due or to become due to Individual under (i) any separate agreement or
contract between Individual and the Company or any other member of the Company
Group, (ii) any severance payment plan, program, policy or practice of the
Company or any other member of the Company Group or (iii) any severance benefit
required by law (collectively clauses (i)-(iii), a “Severance Plan”), it being
understood that any equity-related award granted to Individual under the
long-term incentive plans of a member of the Company Group shall not constitute
a Severance Plan for purposes of this Section 2.3.

 

2.4              Potential Parachute Payment Adjustment.

 

(a)               If the payments and benefits provided to Individual under this
Agreement or under any other agreement with, or plan of, the Company or any
Person or entity which is a party to a transaction involving the Company or its
affiliates (the “Total Payment”) (i) constitute a “parachute payment” as defined
in Code Section 280G and exceed three (3) times Individual’s “base amount” as
defined under Code Section 280G(b)(3), and (ii) would, but for this
Section 2.4(a), be subject to the excise tax imposed by Code Section 4999, then
Individual’s payments and benefits under this Agreement shall be either (A) paid
in full, or (B) reduced and payable only as to the maximum amount which would
result in no portion of such payments and benefits being subject to excise tax
under Code Section 4999, whichever results in the receipt by Individual on an
after-tax basis of the greatest amount of Total Payment (taking into account the
applicable federal, state and local income taxes, the excise tax imposed by Code
Section 4999 and all other taxes (including any interest and penalties) payable
by Individual).  If a reduction of the Total Payment is necessary, cash payments
provided for herein shall first be reduced (such reduction to be applied first
to the earliest payments otherwise scheduled to occur), and the non-cash
benefits provided for herein shall thereafter be reduced (such reduction to be
applied first to the benefits otherwise scheduled to occur the earliest).  If,
as a result of any reduction required by this Section 2.4(a), amounts previously
paid to Individual exceed the amount to which Individual is entitled, Individual
will promptly return the excess amount to the Company.

 



6

 

 

(b)               All determinations required to be made under this Section 2.4,
including whether reductions are necessary, may be made, in the discretion of
the Company, by an accounting or financial consulting firm selected by the
Company for such purposes (the “Accounting Firm”).  The Accounting Firm shall
provide detailed supporting calculations both to the Company and to Individual. 
All fees and expenses of the Accounting Firm shall be borne solely by the
Company.

 

2.5              Death or Disability of Individual. Except as otherwise provided
in this Section 2.5, if Individual’s employment terminates due to death or
Disability, then this Agreement shall terminate without further obligations to
Individual or his or her estate, as applicable, under this Agreement. In either
event, however, the Company, in addition to any obligations owed to Individual
under any other applicable agreement with any member of the Company Group (i)
will pay any accrued and unpaid compensation due to Individual as of his or her
termination date, as described in Section 2.2(a) as if Individual’s termination
of employment had been a Qualifying Termination, and (ii) will pay the prorated
bonus described in Section 2.2(b) as if Individual’s termination of employment
had been a Qualifying Termination; provided that payment of such compensation
and benefits with respect to Section 2.2(b) shall only be made if Individual or
his or her legal representative or his or her estate, as applicable, has
satisfied the conditions described in Section 2.1(b).

 

ARTICLE III
Confidential Information and Non-Competition; Other Covenants

 

3.1              Covenant Not to Disclose Confidential Information. Individual
acknowledges that, during the course of his or her employment with the Company,
he or she has or will have access to and knowledge of certain information and
data that the Company or other members of the Company Group consider
confidential and that the release of such information or data to unauthorized
Persons would be extremely detrimental to the Company Group.  As a
consequence, Individual hereby agrees and acknowledges that he or she owes a
duty to the Company not to disclose, and agrees that, during or after the term
of his or her employment, without the prior written consent of the Company, he
or she will not communicate, publish or disclose, to any Person anywhere or use
any Confidential Information (as hereinafter defined) for any purpose other than
carrying out his or her duties as contemplated in connection with his or her
employment with respect to the Company or any Company Group member.  Individual
will use his or her best efforts at all times to hold in confidence and to
safeguard any Confidential Information from falling into the hands of any
unauthorized Person and, in particular, will not permit any Confidential
Information to be read, duplicated, or copied.  Notwithstanding the
foregoing, Individual may disclose such Confidential Information to the extent
required by applicable law or as a consequence of any judicial or regulatory
proceeding, based upon the opinion of legal counsel and only after Individual
has requested that such Confidential Information be preserved to the maximum
extent practicable.  To the extent permitted by law, Individual will advise the
Company in advance of any intended disclosure to comply with legal
requirements.  Individual will return to the Company all Confidential
Information in Individual’s possession or under Individual’s control when the
duties of Individual no longer require Individual’s possession thereof, or
whenever the Company shall so request, and in any event will promptly return all
such Confidential Information if Individual’s relationship with the Company is
terminated for any reason and will not retain any copies thereof. 
Notwithstanding the foregoing, nothing herein prohibits Individual from
reporting possible violations of law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress, and any agency Inspector General, or
making other disclosures that are protected under the whistleblower provisions
of federal or state law or regulation. Individual does not need the prior
authorization of the Company to make any such reports or disclosures, and
Individual is not required to notify the Company that he or she has made such
reports or disclosures. Individual shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (i) is made (A) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. For purposes hereof, the
term “Confidential Information” shall mean any information or data used by or
belonging or relating to the Company or any other member of the Company Group or
any of their representatives that is not known generally to the industry in
which any member of the Company Group is or may be engaged (other than as a
result of disclosure by Individual in violation of this Agreement), including
without limitation, any and all trade secrets, proprietary data and information
relating to any member of the Company Group’s past, present, or future business
and products, price lists, customer lists, processes, procedures or standards,
know-how, manuals, business strategies, records, drawings, specifications,
designs, financial information, whether or not reduced to writing, or
information or data that the Company or any other member of the Company Group
advises Individual should be treated as confidential information.

 



7

 

 

3.2              Covenant Not to Compete. In partial consideration for
Individual’s access to Confidential Information and the benefits provided by
this Agreement, Individual agrees that while employed by the Company, Individual
shall not, unless Individual receives the prior written consent of the Board,
own an interest in, manage, operate, join, control, lend money or render
financial or other assistance to or participate in or be connected with, as an
officer, manager, employee, partner, stockholder, consultant, or otherwise, any
Person that competes with any member of the Company Group in (i) the purchasing,
selling, brokering or marketing of natural gas, natural gas liquids, oil,
hydrocarbons, brine, water or any derivative product thereof, including, without
limitation, locating buyers and sellers, or negotiating purchase and sales
contracts; (ii) the gathering, processing, fractionation, stabilization, and/or
transporting of natural gas, natural gas liquids, oil, hydrocarbons, brine,
water, or any derivative product thereof; or (iii) the conduct of a business
enterprise that is in a business segment that contributes five percent (5%) or
more to the Company’s gross revenue or deploys five percent (5%) or more of the
Company’s fixed assets.  Ownership by Individual, as a passive investment, of
less than one half of one percent (0.5%) of the outstanding securities of any
organization with securities listed on a national securities exchange or
publicly traded in the over-the-counter market shall not constitute a breach of
this Section 3.2.

 

3.3              Covenant not to Solicit Customers. In partial consideration for
Individual’s access to Confidential Information and the benefits provided by
this Agreement, Individual agrees that while employed by the Company and for a
period of twelve (12) months after the termination of such employment (for any
reason), Individual shall not (i) persuade or encourage any Person that was a
client or customer of any member of the Company Group at any time during the
twelve (12) months prior to the termination of Individual’s employment to cease
conducting or fail to renew existing business with that member of the Company
Group, or (ii) use any confidential or proprietary information of any member of
the Company Group to directly or indirectly solicit business from, or to
interrupt, disturb, or interfere with any member of the Company Group’s
relationships with, any Person that was a client or customer of any member of
the Company Group at any time during the twelve (12) months prior to the
termination of Individual’s employment.

 

3.4              Covenant not to Solicit Employees. In partial consideration for
Individual’s access to Confidential Information and the benefits provided by
this Agreement, Individual agrees that while employed by the Company and for a
period of twenty-four (24) months after the termination of such employment (for
any reason), Individual shall not solicit, endeavor to entice or induce any
employee of any member of the Company Group to terminate such Person’s
employment or service with such member or accept employment with anyone else;
provided, however, that a general solicitation of the public for employment
shall not constitute a solicitation hereunder.

 

3.5              Covenant Against Disparagement. In partial consideration for
Individual’s access to Confidential Information and the benefits provided by
this Agreement, Individual agrees that while employed by the Company and
thereafter, he or she will not make any statements disparaging any member of the
Company Group or any of their officers, directors, or employees that could
reasonably be expected to be harmful to the interests of the Company or the
Company Group.  This covenant shall not apply to any statement made in the
context of any legal or regulatory proceeding or the reporting of possible
violations of law or regulation to a governmental agency or entity, as described
in Section 3.1.

 

3.6              Specific Performance. Recognizing that irreparable damage will
result to the Company in the event of the breach or threatened breach of any of
the foregoing covenants and assurances by Individual contained in this
Article III, and that the Company’s remedies at law for any such breach or
threatened breach will be inadequate, the Company and its successors and
assigns, in addition to such other remedies that may be available to them, shall
be entitled to an injunction, including a mandatory injunction (without the
necessity of (i) proving irreparable harm, (ii) establishing that monetary
damages are inadequate, or (iii) posting any bond with respect thereto), to be
issued by any court of competent jurisdiction ordering compliance with this
Agreement or enjoining and restraining Individual, and each and every Person,
firm, or company acting in concert or participation with him or her, from the
continuation of such breach and, in addition thereto, he or she shall pay to the
Company all ascertainable damages, including costs and reasonable attorneys’
fees sustained by the Company or any other member of the Company Group by reason
of the breach or threatened breach of said covenants and assurances.

 

3.7              Clawback. Individual agrees that in the event that the Company
determines that Individual has breached any term of this Article III, in
addition to any other remedies at law or in equity the Company may have
available to it, the Company may in its sole discretion require that Individual
repay to the Company, within five (5) business days of receipt of written demand
therefor, an amount equal to the amounts paid to or on behalf of Individual
pursuant to Sections 2.1, 2.2(b) and 2.2(c).

 



8

 

 

3.8              Miscellaneous.

 

(a)               Individual has carefully read and considered the provisions of
this Article III and, having done so, agrees that the restrictions set forth in
this Article III (including the relevant time periods, scope of activity to be
restrained, and the geographical scope) are fair and reasonable and are
reasonably required for the protection of the interests of the Company Group and
their respective officers, directors, managers, employees, creditors, partners,
members, and unitholders.  Individual understands that the restrictions
contained in Article III may limit his or her ability to engage in a business
similar to the business of any member of the Company Group but acknowledges that
he or she will receive sufficiently high remuneration and other benefits from
the Company Group to justify such restrictions.

 

(b)               The covenants and obligations of Individual set forth in this
Article III are in addition to, and not in lieu of, or exclusive of, any other
obligations and duties of Individual to the Company Group, whether express or
implied in fact or in law.

 

(c)               In the event that any provision of this Article III relating
to the relevant time periods, scope of activity and/or the areas of restriction
hereunder shall be declared by a court of competent jurisdiction to exceed the
maximum time period, scope or areas such court deems reasonable and enforceable,
the relevant time periods, scope of activity, and/or areas of restriction deemed
reasonable and enforceable by the court shall become and thereafter be the
maximum time period, scope of activity, and/or areas.

 

ARTICLE IV
Dodd-Frank Clawback

 

Individual agrees and acknowledges that any and all compensation Individual
receives pursuant to this Agreement shall be subject to clawback by the Company
to the extent provided in policies adopted by the Board to comply with the
requirements of Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act.

 

ARTICLE V
Miscellaneous

 

5.1              Term; Termination or Amendment. The term of this Agreement
shall commence as of the Effective Date, and shall continue until (i) the
termination of Individual’s employment or (ii) this Agreement is terminated by
the Company as provided in this Section 5.1.  If this Agreement is not
previously terminated, the Agreement shall automatically renew on each
anniversary of the Effective Date (a “Renewal Date”).  The Company shall have
the right to (A) terminate this Agreement without Individual’s consent effective
as of any Renewal Date that does not occur during the Protection Period by
giving written notice to Individual at least ninety (90) days in advance of such
Renewal Date, and (B) amend this agreement without Individual’s consent, which
amendment shall be evidenced in writing and be effective as of the relevant
Renewal Date; provided, that (1) Individual is provided with written notice of
the Company’s election to amend the Agreement at least ninety (90) days in
advance of such Renewal Date, and (2) no such amendment adversely affects
Individual.  Except as otherwise provided in the preceding sentence, no such
termination or any amendment of this Agreement shall become effective during the
term of this Agreement without Individual’s written consent, and any such
purported termination or amendment of this Agreement during a Protection Period,
whether pursuant to the preceding sentence or otherwise, without Individual’s
written consent shall become effective no earlier than the expiration of the
Protection Period. Upon termination of Individual’s employment, all obligations
and liabilities of the parties hereto arising in connection with such
termination of employment or otherwise accruing under this Agreement shall
survive such termination.

 



9

 

 

5.2              Interpretation. The Article and Section headings herein are for
convenience only and shall not affect the construction hereof.  In this
Agreement, unless a clear contrary intention appears, (i) the words “herein,”
“hereof,” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular Article, Section or other
subdivision, (ii) reference to any Article or Section, means such Article or
Section hereof, (iii) the word “including” (and with correlative meaning
“include”) means including, without limiting the generality of any description
preceding such term, and (iv) where any provision of this Agreement refers to
action to be taken by either party, or which such party is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such party.

 

5.3              Effect on Other Plans. Except in the case of a Severance Plan,
as defined in Section 2.3, nothing in this Agreement shall prevent or limit
Individual’s continuing or future participation in any other plan, program,
policy or practice provided by the Company or any other member of the Company
Group for which Individual may qualify, nor shall anything herein limit or
otherwise affect such rights as Individual may have under any other contract or
agreement with the Company or any other member of the Company Group.  Amounts
which are vested benefits or which Individual is otherwise entitled to receive
under any such other plan, policy, practice, program, contract or agreement
(“Other Arrangement”) at or subsequent to the termination of Individual’s
employment shall be payable in accordance with such Other Arrangement except as
explicitly modified by this Agreement; provided, however, the time period after
such termination shall not be credited as continued employment of Individual for
any purpose under any such Other Arrangement.

 

5.4              Overpayments. Individual agrees that the Company, in its sole
discretion, may require repayment by Individual of any amount erroneously made
in excess of the amounts that should have been paid under the terms of this
Agreement.

 

5.5              Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

5.6              No Breach. Individual represents and warrants to the Company
that neither the execution nor delivery of this Agreement, nor the performance
of Individual’s obligations hereunder will conflict with, or result in a breach
of, any term, condition, or provision of, or constitute a default under, any
obligation, contract, agreement, covenant, or instrument to which Individual is
a party or under which Individual is bound, including without limitation, the
breach by Individual of a fiduciary or contractual duty to any former employers.

 

5.7              Entire Agreement; Manner of Amendment. Except with respect to
the Severance Agreement, and subject to Section 2.3, this Agreement cancels and
supersedes all previous agreements relating to the subject matter of this
Agreement, written or oral, between the parties hereto and their respective
affiliates and contains the entire understanding of the parties hereto;
[provided that, the Original Agreement shall continue to apply with respect to,
and until the close of, any “Protection Period” thereunder that is in effect as
of the Effective Date (it being understood that any such “Protection Period”
that is in effect under the Original Agreement as of the Effective Date shall
immediately terminate upon the commencement of a Protection Period pursuant to
this Agreement)].  This Agreement shall not be amended, modified or supplemented
in any manner whatsoever except by mutual written agreement of the parties
hereto or in accordance with Section 5.1.  Failure of the Company to demand
strict compliance with any of the terms, covenants or conditions hereof shall
not be deemed a waiver of the term, covenant or condition, nor shall any waiver
or relinquishment by the Company of any right or power hereunder at any one time
or more times be deemed a waiver or relinquishment of the right or power at any
other time or times.

  



10

 

 

5.8              Governing Law; Venue. This Agreement and all rights and
obligations of the parties hereunder shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Texas, including all
matters of enforcement, validity, and performance without regard to conflict or
choice of law principles.  Except for injunction actions or proceedings
initiated by the Company pursuant to Section 3.6, venue for any action or
proceeding relating to this Agreement and/or Individual’s employment
relationship with the Company and the Company Group, as applicable, shall lie
exclusively in courts in Dallas County, Texas.

 

5.9              Notices. All notices and all other communications provided for
in the Agreement shall be in writing and addressed (i) if to the Company, at its
principal office address or such other address as it may have designated by
written notice to Individual for purposes hereof, directed to the attention of
the Board with a copy to the Secretary of the Company and (ii) if to Individual,
at his or her residence address on the records of the Company or to such other
address as he or she may have designated to the Company in writing for purposes
hereof.  Each such notice or other communication shall be deemed to have been
duly given when personally delivered or sent by United States registered mail,
return receipt requested, postage prepaid, or by a nationally recognized
overnight delivery service, with delivery confirmed.

 

5.10          Assignment. This Agreement is personal and not assignable by
Individual but it may be assigned by the Company without notice to or consent of
Individual to, and shall thereafter be binding upon and enforceable by, (i) any
member of the Company Group, or (ii) any Person that acquires or succeeds to
substantially all of the business or assets of any member of the Company Group
(and such Person shall be deemed included in the definition of the “Company” and
the “Company Group” for all purposes of this Agreement).

 

5.11          Tax Withholdings. The Company shall withhold from all payments
hereunder all applicable taxes (federal, state or other) that it is required to
withhold therefrom.

 



11

 

 

5.12          Employment with Affiliates. For purposes of this Agreement,
employment with any member of the Company Group shall be deemed to be employment
with the Company.

 

5.13          Company Actions. Actions taken hereunder by the Company, including
any determinations or exercises of discretion pursuant to this Agreement, shall
be undertaken (i) with the approval of the Board, with respect to (A) the
adoption of any amendment hereto under Sections 5.1 or 5.7 of this Agreement,
(B) an election not to extend the Term under Section 5.1 of this Agreement, and
(C) in the event Individual is an “executive officer” under the Securities
Exchange Act of 1934, as amended, (1) the determination to terminate
Individual’s employment for Cause when applicable and for purposes of this
Agreement, (2) the determination of whether any other termination of
Individual’s employment constitutes a Qualifying Termination or arises due to
his or her Disability, and (3) the exercise of the clawback, repayment and
similar remedies of the Company under Article IV and Sections 3.7 and 5.4 of
this Agreement; (ii) in the event Individual is an “executive officer” under the
Securities Exchange Act of 1934, as amended, with the approval of the Board or
the Committee with respect to (A) the placement of Individual on paid leave
while a determination is being made as to whether there is a basis to terminate
Individual’s employment for Cause, and (B) the determination of which actions,
if any, are appropriate to remedy an event pursuant to clause (B) of the
definition of Good Reason herein; and (iii) with the approval of the Board or
the Committee or by [the Chief Executive Officer of EnLink Midstream, LLC] with
respect to (A) the selection of the Accounting Firm pursuant to Section 2.4(b)
of this Agreement; (B) the seeking of an injunction pursuant to Section 3.6 of
this Agreement, and (C) in the event Individual is not an “executive officer”
under the Securities Exchange Act of 1934, as amended, (1) the determination to
terminate Individual’s employment for Cause when applicable and for purposes of
this Agreement, (2) the determination of whether any other termination of
Individual’s employment constitutes a Qualifying Termination or arises due to
his or her Disability, (3) the placement of Individual on paid leave while a
determination is being made as to whether there is a basis to terminate
Individual’s employment for Cause, (4) the determination of which actions, if
any, are appropriate to remedy an event pursuant to clause (B) of the definition
of Good Reason herein, (5) the exercise of the clawback, repayment and similar
remedies of the Company under Article IV and Sections 3.7 and 5.4 of this
Agreement, and (6) the exercise of any other authority or discretion that is not
described above, but is otherwise necessary or appropriate in order to satisfy
the obligations and duties of, or to exercise the rights of, the Company for
purposes of this Agreement. Notwithstanding any provision herein to the
contrary, to the extent such actions relate only to Individual, and Individual
is then serving as [the Chief Executive officer of EnLink Midstream, LLC] or as
a member of the Board or Committee, such actions shall be undertaken by the
Board or Committee without the participation of Individual in the authorization
thereof.

 

5.14          Expenses. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, in addition to any other relief to which
such party may be entitled.

 

5.15          Section 409A. This Agreement is intended to provide payments that
are (i) exempt from the provisions of Code Section 409A and related regulations
and Treasury pronouncements, by complying with (among other things) the
short-term deferral exception as specified in Treasury Regulation §
1.409A-1(b)(4) and the involuntary separation pay exception within the meaning
of Treasury Regulation § 1.409A-1(b)(9)(iii), or (ii) compliant with the
provisions of Code Section 409A and related regulations and Treasury
pronouncements, and this Agreement shall be administered, interpreted and
construed accordingly.  Any other provision of this Agreement to the contrary
notwithstanding, the parties agree that any benefit or benefits under this
Agreement that the Company determines are subject to the suspension period under
Code Section 409A(a)(2)(B)  shall not be paid or commence until such date that
constitutes the first business day following six (6) months after Individual’s
termination date, or if earlier, Individual’s death.

 



12

 

 

5.16          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same instrument.

 



13

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed,
and Individual has hereunto set his or her hand, as of the Effective Date.

 

  ENLINK MIDSTREAM OPERATING, LP       By: ENLINK MIDSTREAM OPERATING GP, LLC,  
Its general partner           Name:      Title:           INDIVIDUAL:          
Name:                         

 



14

 

